Citation Nr: 1223596	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for residuals of a pituitary adenoma (claimed as a head tumor).

3.  Entitlement to service connection for residuals of a left ankle sprain, to include as secondary to the residuals of a pituitary adenoma.

4.  Entitlement to service connection for hypertension, to include as secondary to the residuals of a pituitary adenoma.

5.  Entitlement to service connection for a recurrent eye disorder (claimed as a blind spot and vision loss), to include as secondary to the residuals of a pituitary adenoma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1979 to January 1980.  The Veteran then served in the Reserves with the National Guard from 1980 until 1999.  During his Reserves period, the Veteran had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to include: June 6, 1990, to June 23, 1990 (ACDUTRA); April 16, 1993, to April 18, 1993 (INACDUTRA); June 5, 1993, to June 19, 1993 (ACDUTRA); October 16, 1993, to October 18, 1993 (INACDUTRA); June 15, 1996, to June 29, 1996 (ACDUTRA); July 12, 1997, to July 26, 1997 (ACDUTRA); August 16, 1997, to August 30, 1997 (ACDUTRA); and, July 18, 1999, to July 31, 1999 (ACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008 by the Philadelphia, Pennsylvania, Regional Office (RO) of the U.S. Department of Veterans Affairs (VA). 

In March 2011, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record. 
Following the February 2011 certification of this appeal to the Board, additional medical and lay evidence was added to the claims file.  This evidence had not been reviewed by the RO.  However, in a December 2011 statement, the Veteran waived RO consideration of the additional evidence, permitting the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

With the exception of the hernia claim, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently shown to have a hernia.


CONCLUSION OF LAW

Service connection for a hernia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim decided herein. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2008 letter, issued prior to the initial rating decision in October 2008.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), he was also informed of the disability rating and effective date criteria in the June 2008 letter.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board notes that a VA examination and/or medical opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred during the active military service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of the disorder may be associated with the veteran's active military service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Here, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  Simply stated, the standards of McLendon are not met in this case.  Id.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and thus the Board can adjudicate the claim based on the current record. 

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004). 

II. Service Connection

Service connection may be granted for a disorder resulting from a personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

Service connection requires medical evidence of: a current disorder; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, competent (medical) evidence of a nexus between the claimed in-service disease or injury and the present disorder.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's STRs do not document any complaints of or treatment for a hernia, or symptoms indicative of a hernia.  The final periodic physical examination conducted for the National Guard was in March 1997.  This examination found that the abdomen and viscera, to include a hernia, were normal.  The Veteran denied having a history of a hernia on the Report of Medical History obtained at that time.  Moreover, there is no post-service medical evidence of a hernia or its associated symptoms.  See Sanchez- Benitez, supra.  The Veteran testified during the March 2011 hearing before the Board that he is not currently receiving any medical treatment for a hernia.  Accordingly, service connection for a hernia is not warranted.  See Brammer, supra. 

A hernia is not the type of disorder that is readily amenable to mere lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his testimony that he currently suffers from a hernia.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a hernia is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, at his March 2011 Board hearing, the Veteran testified that he received treatment for his residuals of a pituitary adenoma from Dr. Nelson, a private medical provider, from 1993 to 1996.  The claims file does not currently contain these treatment records.  The RO has not made an attempt to obtain these private treatment records.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, are dated from October 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, at his March 2011 Board hearing, the Veteran testified that his pituitary adenoma, hypertension, and vision loss began during his active duty and/or ACDUTRA periods of his military service.  The Board notes that the Veteran was first treated for these symptoms in October 1993 during an INACDUTRA period of service.  There are no complaints of these symptoms in the STRs dated prior to October 1993.  However, the Veteran does have a period of active duty and two periods of ACDUTRA dated prior to October 1993.  At his hearing, the Veteran testified that he was experiencing "black-outs" in the mornings during his active duty and ACDUTRA periods, but these blackouts were not so severe that the Veteran sought medical treatment.  In October 1993, the blackout was of such severity that he was treated at a hospital for his symptoms.  Upon his treatment, the Veteran was diagnosed with hypertension, and eventually vision loss and head tumor.  The Veteran asserts that he was experiencing the initial blackout symptoms prior to his medical treatment in October 1993.

VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that: (a) the Veteran has a current disorder or persistent or recurrent symptoms of a disorder; (b) the disorder or symptoms may be associated with the Veteran's active military service; and, (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran's testimony at his Board hearing regarding the in-service incurrence of these disorders, combined with the medical evidence that establishes current diagnoses, is sufficient to satisfy the low threshold for the provision of a VA examination that is set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Thus, the Board finds that these claims must be remanded for VA examinations and medical opinions to be obtained.

Finally, as the pituitary adenoma claim is being remanded for a VA examination and medical opinion, this development could affect the outcome of the left ankle sprain claim.  Specifically, in July 2009, the Veteran's private physician determined that the current left ankle disorder "may be" related to the Veteran's brain tumor.  Thus, this raises a claim for secondary service connection, and the Board has adjusted the left ankle issue accordingly on the title page.  38 C.F.R. § 3.310 (2011).  For these reasons, the Board finds that the left ankle claim is inextricably intertwined with the pending pituitary adenoma claim.  Thus, the Board will defer a decision on the residuals of a left ankle sprain claim until the requested VA examination is obtained and the pituitary adenoma claim is readjudicated.  Id.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary permission from the Veteran, obtain his private treatment records from Dr. Nelson dated from 1993 to 1996 (as described at his March 2011 Board hearing).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Philadelphia, Pennsylvania, VAMC since October 2008 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The Veteran should be scheduled for a VA examination in order to determine the etiology of his currently diagnosed residuals of a pituitary adenoma.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should review the claims folder and provide the following opinion: 

Is it at least as likely as not (50 percent probability or more) that either the pituitary adenoma or the residuals of this illness were incurred in or aggravated (increased in severity beyond the natural progression of the disease) by the Veteran's periods of active duty or active duty for training (ACDUTRA)?  

The Veteran had active duty service from October 1979 to January 1980.  The Veteran had ACDUTRA service from June 6, 1990, to June 23, 1990, from June 5, 1993, to June 19, 1993, from June 15, 1996, to June 29, 1996, from July 12, 1997, to July 26, 1997, from August 16, 1997, to August 30, 1997, and from July 18, 1999, to July 31, 1999.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are consistent with medical knowledge pertaining to this disability.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all of the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The Veteran should be scheduled for a VA examination in order to determine the etiology of his currently diagnosed hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should review the claims folder and provide the following opinion: 

Is it at least as likely as not (50 percent probability or more) that the hypertension was incurred in or aggravated (increased in severity beyond the natural progression of the disease) by the Veteran's periods of active duty or active duty for training (ACDUTRA)?  

The Veteran had active duty service from October 1979 to January 1980.  The Veteran had ACDUTRA service from June 6, 1990, to June 23, 1990, from June 5, 1993, to June 19, 1993, from June 15, 1996, to June 29, 1996, from July 12, 1997, to July 26, 1997, from August 16, 1997, to August 30, 1997, and from July 18, 1999, to July 31, 1999.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are consistent with medical knowledge pertaining to this disability.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  The Veteran should be scheduled for a VA examination in order to determine the etiology of his currently diagnosed vision loss.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should review the claims folder and provide the following opinion: 

Is it at least as likely as not (50 percent probability or more) that the vision loss was incurred in or aggravated (increased in severity beyond the natural progression of the disease) by the Veteran's periods of active duty or active duty for training (ACDUTRA)?  

The Veteran had active duty service from October 1979 to January 1980.  The Veteran had ACDUTRA service from June 6, 1990, to June 23, 1990, from June 5, 1993, to June 19, 1993, from June 15, 1996, to June 29, 1996, from July 12, 1997, to July 26, 1997, from August 16, 1997, to August 30, 1997, and from July 18, 1999, to July 31, 1999.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are consistent with medical knowledge pertaining to this disability.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  Readjudicate the issues remaining on appeal, in light of all pertinent evidence and legal authority.  If any claim remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


